DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coyes et al. (US Patent Application Publication No. 2005/0257927) in view of Richardson (US Patent No. 2,535,320).
In reference to claim 1, Coyes discloses a method for assembling a flow cage assembly, the method comprising:
providing a tubular body 2 having an axial bore 11, the axial bore 11 having a first diameter (Fig. 2);
providing a tubular insert 1, the tubular insert 1 receivable into the axial bore 11 (Fig. 2);
inserting the tubular insert 1 into the axial bore 11 (Fig. 2).
Coyes fails to disclose that the axial bore is expandable to a second diameter when the tubular body is heated;
providing a retaining element, the retaining element receivable into the axial bore and having an outer diameter between the first and second diameters;
heating the tubular body such that the axial bore expands to the second diameter;
inserting the retaining element into the axial bore such that the retaining element abuts the tubular insert; and
cooling the tubular body such that the tubular body and the retaining element form an interference fit.
Richardson discloses a tubular body 11 having an axial bore 12, the axial bore 12 is expandable to a second diameter when the tubular body is heated (Fig. 2, by torch 16; col. 3, lines 47-52);
providing a retaining element 15, the retaining element receivable into the axial bore 12 and having an outer diameter between the first and second diameters (Figs. 2 and 3);
heating the tubular body 11 such that the axial bore expands to the second diameter (Fig. 2, by torch 16; col. 3, lines 47-52);
inserting the retaining element 15 into the axial bore 12 such that the retaining element 15 abuts the tubular insert 10; and
cooling the tubular body 11 such that the tubular body 11 and the retaining element 15 form an interference fit (Fig. 3; col. 3, lines 64-74).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to perform the above steps while assembling the flow cage assembly as the above steps are known in the art to function effectively for joining parts of wellbore equipment to one another.
In reference to claim 2, Coyes discloses a retaining element comprising an annular portion 9 and a plug portion 7 (Fig. 2).
In reference to claim 4, Coyes discloses that the plug portion 7 is separate from the annular portion 9, and wherein inserting the retaining element 7/9 into the axial bore comprises inserting the annular portion 9 and inserting the plug portion 7 such that the plug portion 7 abuts the annular portion 9 (Fig. 2).
In reference to claim 11, Coyes discloses that the tubular body 2 comprises an annular shoulder 12 extending radially into the axial bore 11 (Fig. 2); and 
wherein inserting the tubular insert 1 into the axial bore 11 comprises inserting the insert 1 to abut the annular shoulder 12 (Fig. 2).
In reference to claim 12, Coyes discloses forming an upper connector portion and a lower connector portion in the tubular body 2 (Fig. 2, both threaded connections disposed at each end of the body 2).
In reference to claims 13 and 14, Coyes discloses that the tubular body 2 comprises steel (par. 0013) but does not disclose the material from which the retaining element is formed.  However, as Coyes discloses the usage of steel in this context, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the retaining element from steel as steel is well known in the art to function effectively as downhole equipment.
In reference to claim 15, Coyes and Richardson, in combination, disclose a flow cage assembly produced by the method of claim 1 (see above).

In reference to claim 16, Coyes discloses a kit for assembling a flow cage assembly (Fig. 2, the collection of individual parts shown constitute the “kit”), comprising:
a tubular body 2 having an axial bore 11 therethrough, the axial bore 11 having a first diameter (Fig. 2); 
a tubular insert 1 receivable into the axial bore 11 of the tubular body 2; and
a retaining element 7/9 comprising an annular portion 9 and a plug portion 7 (Fig. 2).
Coyes fails to disclose that wherein the axial bore is expandable to a second diameter when the tubular body is heated; or
a retaining element having an outer diameter between the first diameter and the second diameter, the retaining element comprising an annular portion and a plug portion.
Richardson discloses a tubular body 11 having an axial bore 12 that is expandable to a second diameter when the tubular body 11 is heated (Fig. 2, by torch 16; col. 3, lines 47-52); and
a retaining element 15 having an outer diameter between the first diameter and the second diameter (Figs. 2 and 3).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention include such a retaining element as these retaining elements are well known in the art to be effective for joining parts of wellbore equipment to one another.
In reference to claim 17, Coyes fails to disclose that the plug portion is integral with the annular portion.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the two portions integrally as courts have previously held that the use of a one piece construction instead of separate pieces is merely a matter of obvious design/engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In this case, it would have been obvious to form the pieces integrally to reduce the complexity of assembling the flow cage.
In reference to claim 18, Coyes discloses that the plug portion 7 is separate from the annular portion 9 (Fig. 2).
In reference to claims 19 and 20, Coyes discloses that the tubular body 2 comprises steel (par. 0013) but does not disclose the material from which the retaining element is formed.  However, as Coyes discloses the usage of steel in this context, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the retaining element from steel as steel is well known in the art to function effectively as downhole equipment.

Allowable Subject Matter
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Drake (US Patent No. 4,887,493), Olson et al. (US Patent No. 4,445,265) and Nixon (US Patent No. 1,555,068) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



8/19/22